Citation Nr: 1126716	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase rating for residuals of a low back injury with L5-S1 disc bulging, status post surgical intervention, currently rated as 40 percent disabling.

2.  Entitlement to an increase rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to September 27, 2007.

3.  Entitlement to an increase rating for right lower extremity radiculopathy, currently rated as 20 percent disabling.

4.  Evaluation of post-lumbar spine surgery scar, currently rated as 10 percent disabling.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).

6.  Entitlement to service connection for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Richard E. Thompson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 until May 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing in October 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The matters of entitlement to TDIU and service connection for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Residuals of a low back injury with L5-S1 disc bulging have not been productive of seven days of incapacitating episodes requiring prescribed bed rest and no ankylosis.

2.  Right lower extremity radiculopathy has been productive of muscle weakness at a level of four out of five, and absent ankle jerk with bent knee.

3.  Post-lumbar spine surgery scar has been superficial, without inflammation, edema or keloid formation, and has caused no inflexibility or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for residuals of a low back injury with L5-S1 disc bulging have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating of 20 percent for right lower extremity radiculopathy have been met, effective February 27, 2007.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8521 (2010).

3.  The criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8521 (2010).

4.  The criteria for a disability rating in excess of 10 percent for post-lumbar spine surgery scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim relating to scars arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA concerning the Veteran's scars.

With regard to the remaining claims, VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examinations in December 2007, April 2010, and May 2010.  During  examinations in 2010, the claims file was provided for review, the examiners took down the Veteran's history, private medical evidence as well as the lay evidence presented were considered, factual foundations for the conclusions reached were laid, and the conclusions reached were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran has appealed from decisions regarding disability ratings for residuals of a low back injury with L5-S1 disc bulging, right lower extremity radiculopathy, and a scar resulting from lumbar spine surgery.

A January 2007 magnetic resonance image (MRI) showed mild disc desiccation and a minimal disc bulge at the L4-5 level.  The findings were of a post-right L5 laminectomy with greater enhancement within the disc and the right epidural space than on a prior examination.

In February 2007 a neurologic study revealed 1+ fibrillations at the right medial gastrocnemius.  Nerve conduction findings included delayed onset of the bilateral tibial motor with decreased amplitude over the left tibial motor; right sural sensory was positive.  The impression was of right sciatic neuropathy consistent with chronic appearing electrically moderate bilateral S1 radiculopathy.

On private evaluation in March 2007 the Veteran reported no recent history of weakness, or fatigue.  He also stated that his right sciatic neuropathy and bilateral neuropathy made his job difficult.  He indicated a desire to speak with a neurosurgeon because he felt that physical therapy had been unhelpful.

In April 2007, the Veteran underwent a right hemilaminectomy, facetectomy, foraminotomy and microscopic discectomy at the L5-S1 level.

In July 2007, the Veteran's physician certified that the Veteran was going to be unable to perform the duties of his occupation from July 2007 through September 2007.  An MRI in July 2007 indicated progression of disc degeneration at L5-S1

In August 2007, the Veteran was seen for rehabilitation, with his primary complaint relating to low back pain.  Numbness was endorsed on the right side, and there was intermittent swelling of the feet.  The Veteran had no pain without motion, and no pain when he relaxed his leg.  Posture, stature, and gait were normal.  The Veteran could drop to a full squat and rise again without difficulty.  Flexion of the lumbar spine was slightly diminished, however extension was normal, and a midline surgical scar was noted.  Lower extremity musculature was well-developed and without atrophy or fasciculation.  Sensation was intact, except for slight heel numbness on the right.  Straight leg raising was negative to 90 degrees bilaterally.

In December 2007, the Veteran reporting having "terrible tenderness around the incision area" of his April 2007 surgery.

On private evaluation in December 2007, the Veteran reported pain of five out of ten in the low back.  Tenderness to palpation was noted at the L4-5 level.  Flexion was to 29 degrees, extension to 18 degrees, and lateral bending was to 30 degrees to the right and 20 degrees to the left.  Strength was normal throughout the lower extremities, with the exception of bilateral hip abduction (3+ out of 5) and hip extension (4 out of 5).  A nerve study revealed evidence of right sciatic neuropathy, electrically moderate and modestly improved from a prior study.  There was no evidence of peripheral neuropathy.

In December 2007, the Veteran underwent VA examination during which he complained of constant severe pain, radiating into his lower right leg at a level of seven out of ten.  The examiner reported that the Veteran had had at least seven days of incapacitating episodes requiring prescribed bed rest in the prior twelve months.  Physical examination indicated flexion with pain from zero to 30 degrees, extension with pain from zero to 10 degrees, lateral flexion bilaterally with pain from zero to 22 degrees, and inability to perform rotation due to pain.  A stable tender scar measuring one centimeter by three centimeters was noted.

Also during his December 2007 VA examination, the Veteran reported nearly incapacitating pain radiating across his buttock into his right hip and down the right leg.  He had numbness from his right heel up to the back of his knee.  Physical examination revealed no muscular atrophy.  However, the Veteran had weakness in the flexor digitorum muscles, the peroneus longus muscles, and the gastrocnemius and soleus muscles.  Weakness was graded as four out of five.  Primary sensation demonstrated a decrease in monofilament light touch in the distribution of the S1 nerve root.  Ankle jerk was absent, however knee jerk was present.  The impression was of S1 radiculopathy in the right lower extremity.  Spasm was present with moderate tenderness.

On VA examination in November 2008, the Veteran indicated decreasing range of motion since his prior VA examination.  Pain was constant and at a level of seven out of ten.  He reported that in April 2007 he had undergone back surgery, and that he had not been employed since 2006 due to an inability to perform his duties.  He also stated that sleeping, driving, dressing, bathing, toileting, and food preparation were affected by his back pain.  Flexion of the lumbar spine was to 30 degrees with pain, extension was to 12 degrees with pain, bilateral lateral flexion was to 10 degrees with pain, and bilateral rotation was to 20 degrees with pain.  Decreased muscle strength of the right foot was noted, and there was decreased sensation in the S1 dermatome.  The Veteran's gait was antalgic.  X-ray imaging showed minimal spondylosis with mild degenerative disk disease.  There was also mild arthritis of the left sacroiliac joint, which contradicted imaging from November 2008.

With regard to his scar, the Veteran reported no complaints relating to his low back scar except for tenderness.  The scar was located on the lumbar spine, and measured 1 cm by 3 cm.  It was tender to touch, and without adherence to the underlying tissue.  The scar was considered superficial, without inflammation, edema or keloid formation.  It was hypopigmented, without distortion of the face, induration, or inflexibility, and caused no limitation of motion.

On VA examination in December 2008, the Veteran reported that his April 2007 surgery had made his right leg pain worse.  He now complained of burning on the right side of his low back which radiated across his buttocks and into his right leg.  Physical examination revealed an absent ankle jerk and sensory impairment in the S1 dermatomal distribution on the right side.  The left lower extremity had no abnormalities.

During an April 2010 VA examination of the low back, the Veteran complained of pain in his low back which was grinding in nature and radiated to his right hip.  Pain limited his ability to walk, and he had had no incapacitating episodes.  The Veteran indicated that he had been on long-term disability as a production associated at BMW Manufacturing Corporation (BMW) since 2007 due to his back.  On range of motion testing, the Veteran had 15 degrees of flexion without pain, but refused to go past this barrier.  Extension was to 10 degrees, lateral flexion was to 30 degrees to the right and 10 degrees to the left.  Bilateral rotation was to 25 degrees.  These ranges of motion were limited by pain.  Tenderness was present over the right posterior superior iliac spine and sacroiliac joint.  Motor examination revealed strength to be 4 out of 5 in the hip flexor, quadriceps, hamstring, tibialis anterior and gastrocsoleus complex.  The examiner noted that the motor examination was limited by pain and "questionably due to effort."  Deep tendon reflexes showed 1+ patellar reflexes, and sensation was globally decreased on the right in all distributions.

During his examination, the Veteran denied pain on the scar itself, and had no history of ulceration.  The scar was midline of the lumbar spine, and was 6 cm long, with a maximal width of 5 mm.  It was nontender, nonadherent, and of normal texture.  The scar was without keloid and normal in pigmentation.  There was no induration or inflexibility, nor did the scar limit motion or function.

During a May 2010 VA examination, the Veteran complained of numbness spreading down the right leg to the right calf and toes.  He reported that the right leg tended to give out occasionally when, for example, carrying groceries.  The Veteran reported that he had stopped working entirely three days prior to his VA examination due to pain.  He stated that his work on an automobile assembly line required standing, walking, pushing and pulling which he could no longer do due to low back pain.  On physical examination gait was normal.  Deep tendon reflexes were 2+ in the left knee, 1+ in the right knee, 0 in the right ankle and 1+ in the left ankle.  Strength was normal, though the examiner noted difficulty testing strength due to pain.

Ratings On Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In June 2007, VA received a claim for a temporary 100 percent rating due to low back surgery.  The Veteran's claim was granted in a rating decision of August 2007, with an effective date of June 12, 2007, and a subsequent rating decision granted an effective date of April 24, 2007.

In July 2007, the Veteran submitted a claim for an increased rating of the low back, then rated as 40 percent disabling.  The claim was denied in a rating decision of January 2009, however the Veteran's 40 percent rating had become effective again November 1, 2007.  Thus, the Veteran's low back is rated as 40 percent disabling from June 1, 2005, 100 percent disabling from April 24, 2007, and 40 percent disabling from November 1, 2007.  The Board notes that during the period from April 24, 2007 through October 31, 2007, his 100 percent rating represents a full grant of the benefits sought on appeal.

With regard to the periods prior April 2007 and following October 2007, the Veteran's disability has not significantly changed and a uniform evaluation is warranted for the reasons discussed below.

The Veteran's low back disability is rated under 38 C.F.R. § 4.71a Diagnostic Code (DC or Code) 5237 (2010).  Under this Code, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is available with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (2010)

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2010).  The issue of the Veteran's current rating for neurologic symptoms is separately on appeal and is addressed in detail below. 

After a careful review of the evidence above, the Board finds the Veteran's low back disability to be not more than 40 percent disabling.  As previously indicated, the current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a DC 5237 (2010).  A 50 percent rating may be assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Here, the evidence above indicates that at no time during the period on appeal has the Veteran's thoracolumbar spine been ankylosed.  While range of motion has been limited, the fact that he maintains motion at all is evidence that his spine is not ankylosed.  Accordingly, a rating of higher than 40 percent cannot be assigned based on limitation of motion.

Alternatively, a rating in excess of 40 percent may be awarded for incapacitating episodes.  Specifically, the Code provides for a 60 percent rating where incapacitating episodes have a total duration of at least six weeks during the past 12 months.  Id.  Here, the VA examiner in December 2007 stated that the Veteran had had seven days of incapacitating episodes requiring prescribed bed rest in the prior twelve months.  Not only does this not rise to the level of a 60 percent rating, the April 2010 VA examiner indicated that there had been no incapacitating episodes in the prior 12 months.

The Board notes some inconsistencies in the Veteran's testimony and the level of symptomatology objectively demonstrated.  To that end, the VA examiner in April 2010 called into question the Veteran's degree of effort regarding his apparent limitation of muscle strength.  Nonetheless, even assuming that the Veteran has been entirely accurate in reporting and demonstrating his symptoms, there remains no basis to assign a rating in excess of 40 percent.  Furthermore, the 40 percent evaluation is the maximum assignable to limitation of motion of the thoracolumbar spine, even when considering all Deluca factors.  See Johnston v. Brown 10 Vet. App. 80 (1997).

Based on the foregoing, the Board concludes that the Veteran's low back disability has been 40 percent disabling throughout the periods on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Radiculopathy Prior to September 2007

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

On July 23, 2007 VA received a claim from the Veteran of entitlement to an increased rating for right lower extremity radiculopathy, which at that time was rated as 10 percent disabling.  In a rating decision of March 2008, the RO granted a 20 percent evaluation, effective September 27, 2007.  The September 2007 date based, ostensibly, on a claim received on that date.  The Board has reviewed the claims file and finds that the current claim on appeal was received in July 2007, not September.  As described in additional detail below, the Veteran's neurologic symptoms have not changed to sufficiently to warrant a staged rating.

Thus, while an effective date in September 2007 had been assigned for the Veteran's 20 percent evaluation, the Board finds no reason not to hold that such evaluation is to be made effective on the date that the operative claim was received.  To that end we note that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002).  

Here, a neurologic study conducted on February 27, 2007 identified right sciatic neuropathy.  The Board thus considers this to be the earliest date for which it is ascertainable that an increase in the Veteran's service-connected disability had occurred.  As the Veteran's formal application was received within one year of such evidence, the Board finds that the Veteran's right lower extremity radiculopathy was 20 percent disabling, effective February 27, 2007.   See generally, Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Radiculopathy

Right lower extremity radiculopathy is currently rated as 20 percent disabling, effective July 23, 2007.  The disability is rated under the 38 C.F.R. § 4.124a, DC 8521, the provisions providing rating criteria for disabilities of the external popliteal (common peroneal) nerve.  Under these diagnostic code provisions moderate incomplete paralysis warrants a 20 percent disability rating, and severe incomplete paralysis warrants a 30 percent disability rating.  Complete paralysis; foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes; warrant a 40 percent disability rating.  See DCs 8521, 8621, 8721.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2010).

Based on the evidence discussed above, the Board finds the Veteran's right lower extremity radiculopathy to be not more than 20 percent disabling.  As indicated, the current 20 percent evaluation contemplates moderate incomplete paralysis.  In order to warrant a higher rating, there must evidence of severe incomplete paralysis, i.e. involvement that is not wholly sensory.  Id.

Here, the record shows varying reports of weakness of the right lower extremity, and numbness and swelling of the right foot.  Muscle weakness has been no worse than four out of five.  Ankle jerk has been absent while knee jerk has been present.  The Board finds that the total disability picture is no more than moderate, and thus a rating of higher than 20 percent is not warranted.  The Board has also considered whether a higher rating may be available under an alternate Code, but finds that none is appropriate.

The Veteran has asserted that his right lower radiculopathy is more than 20 percent disabling, however while the Veteran's statements relating to his level of disability are credible, even when accepted as true they do not provide a basis for an evaluation of higher than 20 percent. 

Based on the foregoing, the Board concludes that the Veteran's right lower extremity radiculopathy has been 20 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Scar

At the outset, the Board notes that the Veteran's claim of entitlement to a higher rating for a post surgical scar is an appeal from the initial assignment of a disability rating in January 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the level of disability associated with the Veteran's service-connected scar has not significantly changed during the period on appeal and a uniform evaluation is warranted.

In the January 2009 rating decision on appeal, the Veteran was awarded service connection for a scar from lumbar spine surgery and granted an evaluation of 10 percent effective December 6, 2007.  The scar is rated under 38 C.F.R. § 4.118, DC 7804.  Under this Code, a 10 percent rating is assigned on evidence of one or two scars that are unstable or painful.  A 20 percent rating is contemplated by three or four scars that are unstable or painful, and a 30 percent rating is called for with five or more scars that are unstable or painful.

Note (1) of his code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.

Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3), finally, dictates that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code where appropriate.

38 C.F.R. § 4.118, DC 7804 (2010).

The Board has considered the factual evidence of record and finds that the Veteran's scar is 10 percent disabling.  As discussed above, the Veteran underwent low back surgery in April 2007, and in December 2007 he reported tenderness around the incision area.  The Veteran's scar has been examined by medical professionals and described as tender to touch, but without adherence to the underlying tissue.  Throughout the period on appeal the scar has been superficial, without inflammation, edema or keloid formation, and has caused no inflexibility or limitation of motion.  The Board has considered all potentially applicable codes relating the skin, but finds that none would provided the Veteran with a rating of higher than the current 10 percent evaluation.  38 C.F.R. § 4.1118 (2010).

The Veteran has asserted that his low back scar is more than 10 percent disabling.  While the Board finds that the Veteran's testimony has been credible, even when accepted as true his statements do not provide a basis for a higher evaluation.

Based on the foregoing, the Board concludes that the Veteran's post-operative low back scar has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of extraschedular ratings is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology.


ORDER

An evaluation in excess of 40 percent for low back injury with L5-S1 disc bulging, status post surgical intervention is denied.

An evaluation of 20 percent for right lower extremity radiculopathy is granted, effective February 27, 2007, subject to the controlling regulations applicable to payment of monetary benefit.

An evaluation in excess of 20 percent for right lower extremity radiculopathy is denied.

An evaluation in excess of 10 percent for post-lumbar spine surgery scar is denied.


REMAND

A total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

In a statement of October 2008, the Veteran indicated that he had stopped working at BMW in April 2007, where he had been a production associate.  The record clearly indicates that the Veteran's disabilities cause pain, and limitation, however without additional development the Board is unable to properly adjudicate the claim.

Accordingly, the Veteran's claims file is to be reviewed by a VA examiner to determine whether his service-connected disabilities render him unable to maintain gainful employment.

As reported above, a February 2007 neurologic study revealed chronic appearing electrically moderate bilateral S1 radiculopathy.  The Board notes that the issue of entitlement to service connection for left lower extremity radiculopathy has therefore been raised by the record but not adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due to his service-connected disabilities.  If it is determined that a physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged.

2.  The RO is to address, in the first instance, the matter of entitlement to service connection for lower left extremity radiculopathy.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


